United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1050
                                   ___________

Ricco Lonzell Winfrey,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
United States of America,               *    [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: March 7, 2002

                               Filed: March 8, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Ricco Winfrey appeals the district court’s1 denial of his motion challenging his
sentence under Apprendi v. New Jersey, 530 U.S. 466 (2000). For the reasons stated
by the district court, the judgment is affirmed. See 8th Cir. R. 47B.




      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-